March 29, 2011 ‘CORRESP’ United States Securities and Exchange Commission treet, N.W. Washington, D.C.20549 Re:Secured Financial Network, Inc. (the “Company”) Information Statement on Schedule 14C Filed March 8, 2011 File No. 000-28457 Ladies and Gentlemen: The Company hereby acknowledges that: • the Company is responsible for the adequacy and accuracy of the disclosure in their filing; • staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and • the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Respectfully, /s/ Jeffrey L. Schultz Jeffrey L. Schultz President and CEO
